COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  EP HOTEL PARTNERS, LP and                     §
  SPOKANE EQUITIES LIMITED                                      No. 08-16-00031-CV
  PARTNERSHIP, LTD.,                            §
                                                                  Appeal from the
              Appellants,                       §
                                                             County Court at Law No 5
  v.                                            §
                                                              of El Paso County, Texas
  CITY OF EL PASO, MAYOR OSCAR                  §
  LEESER, CITY REPRESENTATIVES                                 (TC# 2014DCV0727)
  EMMA ACOSTA, CARL L. ROBINSON,                §
  MICHIEL R. NOE, COURTNEY C.
  NILAND, ANN MORGAN LILLY,                     §
  LARRY ROMERO, CLAUDIA ORDAZ,
  LILY LIMON, and EP VIDA, LLC,                 §
              Appellees.                        §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 4TH DAY OF AUGUST, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.